--------------------------------------------------------------------------------

Exhibit 10.2

 
[*]
Confidential portions of this document have been redacted and filed separately
with the SEC.

 
COOPERATIVE MARKETING AGREEMENT


This cooperative marketing agreement is dated August 30, 2010 and is between AMO
Canada Company, an unlimited liability company existing pursuant to the laws of
Nova Scotia ("AMO"), TearLab Corporation, a corporation existing pursuant to the
laws of Delaware ("TearLab") and Science with Vision Inc. a corporation existing
pursuant to the laws of Ontario (the "Distributor").


AMO is a medical supply company specializing in the development and supply of
advanced ophthalmic products.  TearLab is a medical supply company specializing
in the development and supply of eye-care diagnostic technologies.  The
Distributor is the authorized distributor of TearLab's Products in Canada.


The parties have determined that it is in their mutual and respective best
interests to promote the successful marketing of the respective products of AMO
and TearLab in the Canadian marketplace and are entering into this agreement to
set out the terms upon which they will cooperate to develop a strategic plan to
achieve this objective.


The parties agree as follows:


1.             COOPERATIVE MARKETING PROGRAM


1.1           The parties shall work cooperatively during the term of this
agreement to develop and implement a strategic marketing program for the
promotion of the respective products of AMO and TearLab listed in Schedule A
hereto ("Products") in the Canadian marketplace (the "Marketing
Program").  Either AMO or TearLab may, on not less than 60 days prior written
notice to the other party, add Products to or delete Products from Schedule A,
which shall be deemed to be amended accordingly.


1.2           Within 60 days following the execution of this Agreement, the
parties will, in good faith, establish the objectives, milestones and financial
metrics for the Marketing Program and the timeline for the implementation of the
Marketing Program.  The promotional and business development activities forming
part of the Marketing Program will include:


(a)           the joint cooperative development, from time to time, of
promotional and communication strategies which will establish the terms and
parameters pursuant to which the parties will cooperate to promote and market
the Products through the appropriate channels;


(b)           introducing marketing and selling opportunities and leads to the
other party’s sales force and the arrangement of introductory meetings between
the parties' respective business development and sales personnel, to further the
development of joint promotional and communication strategies;


(c)           the distribution of sales and promotional materials in relevant
markets in Canada as appropriate;

 
 

--------------------------------------------------------------------------------

 

(d)           the discussion of Product testing methodologies and TearLab's
business value proposition for prospective customers;


(e)           meeting with key contacts in the applicable segments of the
industries serviced by the parties to facilitate the dissemination of the
attributes and benefits of the Products in the Canadian marketplace; and


(f)           providing such materials (including technical data) and training
as reasonably necessary for the promotion of its Products.


1.3           Each party will use its reasonable commercial efforts to implement
and carry out the Marketing Program on a timely basis, in accordance with its
terms and the terms hereof and in an ethical, professional and workmanlike
manner.


1.4           The parties will agree in advance on the authorized form and
content of any promotional programs and product information (including pricing
matrices).  Without in any way limiting TearLab's authority under Section 1.6,
TearLab and Distributor shall consult with AMO at least 60 days' prior to
implementing any changes to the pricing of TearLab's Products in Canada; such
consultation will be based on factors relevant to pricing changes, including the
analysis of applicable market data; provided that, in accordance with
Section 1.6, TearLab and the Distributor reserves the right to modify the
pricing of TearLab's Products in its sole discretion upon at least 60 days’
prior written notice to AMO.


1.5           Each party shall be responsible for its own expenses incurred in
connection with the development and implementation of the Marketing Program.


1.6           TearLab and the Distributor on the one hand and AMO on the other
hand shall retain all rights and be solely responsible for all obligations
relating to the sale of their respective Products (for example, Product pricing,
order acceptance and processing, supply chain, shipment and customer service)
and shall have exclusive authority in respect thereof.  None of the parties
hereto may enter into any agreements or commitments on behalf of, or otherwise
bind, any of the other parties in connection with any matter related to the
other party's Products or business, except pursuant to the distribution
arrangements between TearLab and Distributor which shall be consistent with and
subject to the provisions of this Agreement.


1.7           Each of TearLab and Distributor covenant and agree to provide to
AMO no less than 90 days prior written notice of the termination or expiry of
the distributor agreement between TearLab and Distributor.  TearLab covenants
and agrees that in the event of such termination or expiry it shall immediately
enter into comparable replacement arrangements with another distributor for the
distribution of the TearLab Products in Canada.


1.8           Following the date hereof, Distributor shall sell to AMO (subject
to Distributor's standard terms and conditions for sales of its Products to its
customers) six (6) TearLab modules and such number of TearLab consumable chips
as AMO shall request, at [*] per module and [*] per chip, plus applicable taxes
and shipping charges to be used by AMO as demonstration units in the course of
implementing the Marketing Program.  During the Term TearLab and the Distributor
shall provide, at no additional cost to AMO, support, maintenance and repair
services for such Products, consistent with the level of such services AMO
provides to its customers, as reasonably requested by AMO.

 
-2-

--------------------------------------------------------------------------------

 

2.             COMMISSION


2.1           In consideration for the services provided by AMO pursuant to this
agreement AMO shall be entitled to a commission on the Gross Sales (as defined
below) generated from the sale of the TearLab Products to customers in Canada
introduced to TearLab or the Distributor by AMO as follows:


(a)           [*] on the first 10 TearLab Modules sold to such customers; and


(b)           [*] on all TearLab Modules sold thereafter to such customers.


For the purposes of this agreement the term "Gross Sales" means the gross
selling price of the TearLab Products collected by Distributor from the
customer, net of freight, taxes and discounts and returns accepted in the
ordinary course of business consistent with Distributor's applicable
policies.  Notwithstanding the foregoing, no commissions shall be payable to AMO
on sales of TearLab's consumable chip.


2.2           Within 30 days after the end of each calendar quarter during the
term of this agreement (the calendar quarter ended September 30, 2010 shall be
prorated) Distributor shall pay to AMO the aggregate commission for such quarter
plus applicable taxes.  Distributor shall deliver a written report showing
calculation of the commission payable, attaching appropriate supporting
documentation to AMO concurrently with such payment.  TearLab shall be jointly
and severally liable with the Distributor for the obligations to pay commissions
to AMO under this Section 2.2.


2.3           AMO and its employees, agents and representatives shall be
entitled, not more than once every calendar year, during each of TearLab and
Distributor’s normal business hours and at AMO's expense, to examine, audit and
copy Distributor's records, accounts, books and data solely as they relate to
the determination of Gross Sales and the commissions payable thereon, upon 30
days written notice to TearLab and/or Distributor.  All material and information
of TearLab and/or reviewed by AMO in the course of such audits shall be
considered Confidential Information and subject to the terms of Section 6
hereof.


3.             REPRESENTATIONS AND WARRANTIES; COVENANTS


3.1           TearLab hereby represents, warrants and covenants to AMO that:


(a)           TearLab is a corporation duly organized, validly existing, and in
good standing under the laws of its jurisdiction, with full corporate power,
authority and capacity to enter into this agreement and to perform fully all of
its obligations hereunder;

 
-3-

--------------------------------------------------------------------------------

 

(b)           this agreement has been validly executed by TearLab and
constitutes a binding and legal obligation of TearLab, fully enforceable in
accordance with its terms, subject only to:


(i)       limitations with respect to the enforcement of remedies by bankruptcy,
insolvency, moratorium, winding-up, arrangement, reorganization, fraudulent
preference and conveyance and other laws of general application affecting the
enforcement of creditors’ rights generally; and


(ii)      general equitable principles and the fact that the availability of
equitable remedies is in the discretion of a court and that a court may stay
proceedings or the execution of judgments;


(c)           to the knowledge of TearLab, the performance by TearLab of its
obligations under this agreement will not interfere with, limit, contravene,
detrimentally affect, infringe, breach, or otherwise violate any rights,
agreement and covenants with or of any other person, including any contractual
restrictive covenants or intellectual property rights;


(d)           TearLab and Distributor are parties to a distributor agreement
with respect to the distribution of the TearLab Products in Canada which
agreement is in good standing and full force and effect as of the date hereof;


(e)           unless otherwise disclosed to AMO in writing, the intellectual
property and materials of TearLab supplied to AMO are not confidential to and/or
proprietary to any third party; and


(f)           TearLab is not a party to any oral or written contract or
understanding with any third party which is (i) inconsistent with this agreement
and/or the performance of TearLab’s obligations hereunder; or (ii) will in any
way limit or conflict with such party's ability to fulfill the terms of this
agreement, and TearLab covenants and agrees that it will not enter into any such
contract or understanding during the term of this agreement.


3.2           The Distributor hereby represents, warrants and covenants to AMO
that:


(a)           the Distributor is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction, with full corporate
power, authority and capacity to enter into this agreement and to perform fully
all of its obligations hereunder;


(b)           this agreement has been validly executed by the Distributor and
constitutes a binding and legal obligation of the Distributor, fully enforceable
in accordance with its terms, subject only to:


(i)       limitations with respect to the enforcement of remedies by bankruptcy,
insolvency, moratorium, winding-up, arrangement, reorganization, fraudulent
preference and conveyance and other laws of general application affecting the
enforcement of creditors’ rights generally; and

 
-4-

--------------------------------------------------------------------------------

 

(ii)      general equitable principles and the fact that the availability of
equitable remedies is in the discretion of a court and that a court may stay
proceedings or the execution of judgments;


(c)           to the Distributor’s knowledge, the performance by it of its
obligations under this agreement will not interfere with, limit, contravene,
detrimentally affect, infringe, breach, or otherwise violate any rights,
agreement and covenants with or of any other person, including any contractual
restrictive covenants or intellectual property rights;


(d)           TearLab and the Distributor are parties to a distributor agreement
with respect to the distribution of the TearLab Products in Canada, which
agreement is in good standing and full force and effect as of the date hereof;


(e)           unless otherwise disclosed to AMO in writing, the intellectual
property and materials of the Distributor supplied to AMO are not confidential
to and/or proprietary to any third party; and


(f)           the Distributor is not a party to any oral or written contract or
understanding with any third party which is (i) inconsistent with this agreement
and/or the performance of the Distributor’s obligations hereunder; or (ii) will
in any way limit or conflict with such party’s ability to fulfill the terms of
this agreement, and the Distributor covenants and agrees that it will not enter
into any such contract or understanding during the term of this agreement.


3.3           AMO hereby represents, warrants and covenants to TearLab and
Distributor that:


(a)           it is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction, with full corporate power,
authority and capacity to enter into this agreement and to perform fully all of
its obligations hereunder;


(b)           this agreement has been validly executed by it and constitutes a
binding and legal obligation of it, fully enforceable in accordance with its
terms, subject only to:


(i)       limitations with respect to the enforcement of remedies by bankruptcy,
insolvency, moratorium, winding-up, arrangement, reorganization, fraudulent
preference and conveyance and other laws of general application affecting the
enforcement of creditors’ rights generally; and


(ii)      general equitable principles and the fact that the availability of
equitable remedies is in the discretion of a court and that a court may stay
proceedings or the execution of judgments;


(c)           to such party’s knowledge, the performance of its obligations
under this agreement will not interfere with, limit, contravene, detrimentally
affect, infringe, breach, or otherwise violate any rights, agreement and
covenants with or of any other person, including any contractual restrictive
covenants or intellectual property rights;

 
-5-

--------------------------------------------------------------------------------

 

(d)           unless otherwise disclosed to the other party in writing, such
party's intellectual property and materials supplied to the other party are not
confidential to and/or proprietary to any third party; and


(e)           it is not a party to any oral or written contract or understanding
with any third party which is (i) inconsistent with this agreement and/or the
performance of its obligations hereunder; or (ii) will in any way limit or
conflict with such party's ability to fulfill the terms of this agreement, and
each party covenants and agrees that it will not enter into any such contract or
understanding during the term of this agreement.


3.4           Each party covenants and agrees that it will carry out its
obligations hereunder in compliance with all applicable laws, regulations,
orders, codes, guidelines, policies, notices, directions and judgments or other
requirements of any governmental authority (each a "Law"), including, without
limitation, any Laws relating to the manufacture, marketing, supply and use of
consumer medical products.


3.5           Each party acknowledges and agrees that the parties are entering
into this agreement on a non-exclusive basis and that, subject only to
Section 5, each party shall be entitled to market, sell and otherwise distribute
its Products in its sole discretion without restriction, subject to, in the case
of TearLab and the Distributor, the distribution agreement between them.


4.             NON-SOLICITATION


4.1           Each of TearLab and Distributor severally agrees that it will not
during the term of this agreement or within 12 months thereafter, directly or
indirectly:


(a)           solicit, entice, encourage or induce any employee or contract
staff of AMO or its affiliates to leave his or her employment or engagement with
or withdraw from AMO or its affiliates;


(b)           hire any employee of AMO (provided that neither TearLab or
Distributor will be in breach of this Section 4 if an employee of the other
party responds to a general advertisement placed by the party or any other
person, which advertisement is placed in a trade journal or other publication of
general circulation or on a website);


(c)           solicit, entice, encourage or induce any customer or prospective
customer of AMO or its affiliates to refrain from or cease doing business with
AMO or its affiliates or otherwise divert or attempt to divert any business away
from such other party or its affiliates; or


(d)           otherwise interfere or attempt to interfere with any of the
contractual, business or economic relationships of AMO or its affiliates with
third parties.


4.2           AMO agrees that it will not during the term of this agreement or
within 12 months thereafter, directly or indirectly:

 
-6-

--------------------------------------------------------------------------------

 

(a)           solicit, entice, encourage or induce any employee or contract
staff of the other parties or their respective affiliates to leave his or her
employment or engagement with or withdraw from such other parties or their
respective affiliates;


(b)           hire any employee of the other parties or their respective
affiliates (provided that AMO will not be in breach of this Section 4 if an
employee of the other party responds to a general advertisement placed by the
party or any other person, which advertisement is placed in a trade journal or
other publication of general circulation or on a website);


(c)           solicit, entice, encourage or induce any customer or prospective
customer of the other parties or their respective affiliates to refrain from or
cease doing business such other parties or their respective affiliates or
otherwise divert or attempt to divert any business away from such other parties
or their respective affiliates; or


(d)           otherwise interfere or attempt to interfere with any of the
contractual, business or economic relationships of the other parties or their
respective affiliates with third parties.


5.             COMPETITIVE PROTECTION


5.1           During the term hereof:


(a)           Each of TearLab and Distributor agrees that it shall not, and
shall ensure that their respective affiliates do not, in any capacity whatsoever
including as an employer, employee, principal, agent, manager, joint venturer,
partner, independent contractor, shareholder, licensor, licensee, franchisor,
franchisee, distributor, consultant, supplier or by and through any corporation,
cooperative, partnership, trust, unincorporated association or otherwise, enter
into a cooperative marketing arrangement similar to the arrangement provided for
herein in Canada with any direct competitor of AMO.


(b)           [*]


5.2           Notwithstanding Section 5.1, neither TearLab nor the Distributor
shall be restricted from entering into a co promotional agreement with [*] for
the [*].


6.             CONFIDENTIALITY; PROPRIETARY INFORMATION


6.1           For the purposes of this agreement, "Confidential Information"
means any and all material and information of a party (in this Section 6 called
the "Disclosing Party") or its affiliates which is in tangible form and whether
or not marked as confidential and has come into the possession of the other
party (in this Section 6, called the "Recipient Party") in connection with or as
a result of entering into this agreement including, without limitation,
information concerning the Products of the Disclosing Party’s or its affiliates
and their past, present and future customers, suppliers, and business.
"Confidential Information" shall include the existence and terms of this
agreement.  Notwithstanding the foregoing, "Confidential Information" does not
include the following information:

 
-7-

--------------------------------------------------------------------------------

 

(a)           information which is in the public domain when it is received by
or becomes known to the Recipient Party or which subsequently enters the public
domain through no fault of the Recipient Party (but only after it enters the
public domain);


(b)           information which is already known to the Recipient Party at the
time of its disclosure to the Recipient Party by the Disclosing Party and is not
the subject of an obligation of confidence of any kind; and


(c)           information which is not subject to an obligation of confidence of
any kind when released, disclosed, made available or communicated by the
Disclosing Party to a third party.


6.2           Except as otherwise required by law:


(a)           Each of TearLab and Distributor agrees not to make use of AMO's
Confidential Information other than for the exercise of rights or the
performance of obligations under this agreement and not to disclose such
Confidential Information to any third party other than to their respective
directors, officers, employees and agents (and directors, officers, employees
and agents of their respective affiliates) and advisors (including legal,
financial and accounting advisors), as needed, and only on a confidential basis.


(b)           AMO agrees not to make use of Confidential Information of TearLab
or Distributor other than for the exercise of rights or the performance of
obligations under this agreement and not to disclose such Confidential
Information to any third party other than to AMO’s directors, officers,
employees and agents (and directors, officers, employees and agents of AMO’s
affiliates) and advisors (including legal, financial and accounting advisors),
as needed, and only on a confidential basis.


6.3           Each party agrees that it shall exercise care to prevent
disclosure of the Confidential Information to any third party, using the same
standard of care which it employs with its own confidential information of
similar character, but no less than reasonable care.


6.4           The obligations of confidentiality hereunder shall remain in force
during the term of this agreement and for a period of 10 years thereafter.


6.5           Each party hereby grants to each of the other parties a
non-transferable, non-exclusive and royalty-free license to use such party's
trademarks, service marks, trade names or logos ("Marks") solely as necessary
for the purposes of carrying out this agreement.  None of the parties shall use
the Marks of any other party as part of its own Marks, or in any other manner
not pre-approved in writing by such other party.  Ownership of all right, title
and interest in and to any of a party’s Marks are and shall remain vested solely
in such party.  The use by a party of another party’s Marks and all goodwill
associated therewith shall inure to the benefit of the owner party.  Each party
shall prior to use provide to the other party examples of its use of the other
party’s Marks and shall modify such use if requested by the owner party.  None
of the parties shall adopt any trademark, trade name or service mark which is
confusingly similar to the Marks of any other party.  Each party agrees not to
register any of the Marks of any other party or any trademark that is
confusingly similar thereto in any country or jurisdiction.  Each party agrees
not to do or cause to be done any act or anything contesting or in any way
impairing or reducing any other party’s right, title or interest in its
Marks.  Each party agrees to use reasonable efforts to promptly notify the other
parties of any unauthorized use of their Marks by others as it comes to such
party’s attention.  The owner party shall have the sole right and discretion to
bring legal or administrative proceedings to enforce its Marks, including
actions for trademark infringement or unfair competition proceedings involving
such party’s Marks.  Each party acknowledges that nothing contained in this
agreement transfers to any other party any right, title or proprietary interest
(including without limitation any intellectual property rights) of the other
party, in any part of the marketing or promotional efforts which are the subject
matter hereof, or any proprietary information (including Marks), trade secrets,
know-how, inventions, patents (including any applications, extensions,
continuations, renewals and re-issues thereof), copyrights, designs and
industrial designs).

 
-8-

--------------------------------------------------------------------------------

 

7.             TERM AND TERMINATION


7.1           The term of this agreement shall commence on the date hereof and
shall continue in full force for a period of [*] unless earlier terminated by
the parties in accordance with the terms hereof.


7.2           Each party shall have the right to terminate this agreement
effective upon delivery of written notice to the other parties if any other
party: (a) makes an assignment for the benefit of creditors, or becomes bankrupt
or insolvent, or is petitioned into bankruptcy, or takes advantage of any
federal, provincial or foreign bankruptcy or insolvency act, or if a receiver or
receiver/manager is appointed for all or any substantial part of its property
and business and such receiver or receiver/manager remains undischarged for a
period of 30 days, or if the corporate existence of such other party is
terminated by voluntary or involuntary dissolution; or (b) defaults in the
performance of any of its covenants or obligations contained in this agreement
and such default is not remedied to the non-defaulting party's reasonable
satisfaction within 30 days after written notice to the defaulting party of such
default.


7.3           Each party may terminate this agreement with or without cause upon
180 days prior written notice to the other party.


7.4           Any provision of the agreement that contemplates performance or
observance subsequent to termination or expiration of the agreement will survive
termination or expiration of the agreement and continue in full force and
effect, including, but not limited to, those relating to confidentiality,
reporting, warranties, indemnification, limitation of liability and
non-solicitation.


8.             INDEMNITY; LIMITATION OF LIABILITY AND INSURANCE

 
-9-

--------------------------------------------------------------------------------

 

8.1           TearLab hereby covenants and agrees to indemnify and save harmless
AMO and its directors, officers, employees and shareholders (each an "AMO
Indemnified Party") from and against any damages, losses, costs, liabilities and
expenses arising from any claims, demands, actions or causes of action which may
be made or brought against any AMO Indemnified Party or which any AMO
Indemnified Party may suffer or incur as a result of or in respect of or arising
out of:


(a)           any breach or non-fulfillment of the terms of this agreement by
TearLab or by TearLab’s negligence, wilful misconduct relating hereto or failure
to comply with any Law;


(b)           any injury to a person resulting from the manufacture, marketing,
promotion, sale, use, consumption or recall of a TearLab's Products, whether
involving a defect or deficiency in a Product, the labelling or packaging of a
Product, the availability of the Product, its allocation or non-allocation, or
the means of determining allocation of the Product; or


(c)           the actual or alleged infringement of any intellectual property
rights relating to the authorized use by an AMO Indemnified Party of TearLab’s
Marks.


8.2           The Distributor hereby covenants and agrees to indemnify and save
harmless each AMO Indemnified Party from and against any damages, losses, costs,
liabilities and expenses arising from any claims, demands, actions or causes of
action which may be made or brought against any AMO Indemnified Party or which
any AMO Indemnified Party may suffer or incur as a result of or in respect of or
arising out of:


(a)           any breach or non-fulfillment of the terms of this agreement by
the Distributor or by the Distributor’s negligence, wilful misconduct relating
hereto or failure to comply with any Law; or


(b)           the actual or alleged infringement of any intellectual property
rights relating to the authorized use by an AMO Indemnified Party of the
Distributor’s Marks.


8.3           AMO hereby covenants and agrees to indemnify and save harmless
each of TearLab and Distributor and each of its respective directors, officers,
employees and shareholders (each a "TearLab Indemnified Party") from and against
any damages, losses, costs, liabilities and expenses arising from any claims,
demands, actions or causes of action which may be made or brought against any
TearLab Indemnified Party or which any TearLab Indemnified Party may suffer or
incur as a result of or in respect of or arising out of:


(a)           any breach or non-fulfillment of the terms of this agreement by
AMO, or by AMO's negligence, wilful misconduct relating hereto or failure to
comply with any Law;


(b)           any injury to a person resulting from the manufacture, marketing,
promotion, sale, use, consumption or recall of AMO's Products, whether involving
a defect or deficiency in a Product, the labelling or packaging of a Product,
the availability of the Product, its allocation or non-allocation, or the means
of determining allocation of the Product; or

 
-10-

--------------------------------------------------------------------------------

 

(c)           the actual or alleged infringement of any intellectual property
rights relating to the authorized use by a TearLab Indemnified Party of the
Marks of AMO.


8.4           In this Section 8.4, "Indemnified Party" shall mean an AMO
Indemnified Party or a TearLab Indemnified Party, as applicable, "Indemnifying
Party" shall mean TearLab, the Distributor or AMO, as applicable.  The
Indemnified Party shall promptly notify the Indemnifying Party in writing of any
claim in respect of which the Indemnified Party may seek to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure.  The Indemnified Party shall permit the Indemnifying Party, at
its discretion and its sole expense, to settle any such claims, and Indemnified
Party agrees to the complete control of such defence or settlement by the
Indemnifying Party provided that the Indemnifying Party acts expeditiously.  The
Indemnifying Party’s obligations under Sections 8.1, 8.2 or 8.3, as applicable,
shall not apply to amounts paid in settlement of any claim if such settlement is
effected without the prior express written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.  Notwithstanding
the foregoing, the Indemnifying Party shall not enter into any settlement that
would impose any obligations on the Indemnified Party in addition to those set
forth herein without Indemnified Party’s prior written consent, which shall not
be unreasonably withheld or delayed.  The Indemnified Party shall, at the
expense of the Indemnifying Party, reasonably cooperate with the Indemnifying
Party and its legal representatives in the investigation and defence of any
claim covered by the indemnification obligations of Sections 8.1, 8.2 or 8.3, as
applicable.


8.5           Without limiting the generality of the foregoing, neither AMO nor
TearLab shall have any liability whatsoever for or in respect of the
manufacture, marketing, sale, use, consumption or recall of the other's Products
including any liability to the other party's customers and end users of its
Products.  Subject only to its obligations under this agreement, the Distributor
shall not have any liability whatsoever for or in respect of the manufacture,
marketing, sale, use, consumption or recall of any of the Products, including
any liability to any customers or end users of any of the Products.


8.6           IN NO EVENT WILL ANY PARTY BE LIABLE TO ANOTHER PARTY OR TO ANY
THIRD PARTY FOR INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES
ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT, INCLUDING LOSS OF
REVENUES, LOST PROFITS, LOST SAVINGS, EXCEPT THAT A PARTY MAY BE FOUND SO LIABLE
FOR ANY DAMAGES ARISING OUT OF OR RELATING TO A PARTY'S INTENTIONAL OR NEGLIGENT
VIOLATION OF SECTION 6.


8.7           Each of TearLab and AMO agrees to obtain and maintain and keep in
full force and effect general liability insurance with an aggregate policy limit
of $2,000,000 on such terms as these parties may agree from time to time and,
where requested by the other party, deliver to the other party a copy of the
certificate of insurance evidencing such insurance.  Each of TearLab and AMO
shall be listed under the other party's insurance policy as an additional
insured.


9.             NOTICES

 
-11-

--------------------------------------------------------------------------------

 

9.1           All notices required or permitted to be given in accordance with
this agreement ("Notices") shall be deemed to be properly given if in writing
and signed by the party giving the notice and:


(a)           delivered in person and left with a receptionist or other
responsible employee of the relevant party at the applicable address set forth
below;


(b)           sent by prepaid courier service or (except in the case of actual
or apprehended disruption of postal service) mail; or


(c)           sent by facsimile transmission, with confirmation of transmission
by the transmitting equipment;


in the case of a Notice to AMO:


80 Whitehall Drive, Unit #2
Markham, Ontario
L3R 0P3
Canada


 
Attention:
General Manager

 
Fax No.:
(905) 305-3313



with a copy to:


Abbott Medical Optics Inc.
1700 E. St. Andrew Place
Santa Ana California 92705
U.S.A.


 
Attention:
Legal Section Head

 
Fax No.:
(714) 247-8679



and in the case of a Notice to TearLab at:


7360 Carroll Road, Suite 200
San Diego, California, 92121


 
Attention:
VP Operations

 
Fax No.:
858 812 0540



and in the case of a Notice to Distributor at:


Science with Vision Inc.
5090 Explorer Drive, Suite 203
Mississauga, Ontario L4W 4T9

 
-12-

--------------------------------------------------------------------------------

 

Canada


 
Attention:
Chief Financial Officer

 
Fax No.:
(416) 849-0565



The effective date of any such Notice, if mailed, shall be the fifth business
day following the date of mailing, if hand delivered, shall be the date of
delivery, and, if delivered by facsimile transmission, shall be the date of
transmission, or, if any such day is not a business day, the next business day
thereafter.  Either party may at any time give Notice to the other of any change
of address and thereafter such new address shall be deemed to be the address of
such party for the giving of Notice.


The parties may from time to time by written notice to the other designate other
addresses to which Notices are to be sent and upon receipt of such notification,
such new addresses shall be deemed to be the proper addresses for Notices in
accordance with this Section 9.


10.           INDEPENDENT CONTRACTOR


10.1         In no event shall any party hereto be considered to be an employee,
employer, agent or subcontractor of the other but shall for all purposes be
considered to be an independent contractor and no party shall be responsible for
any acts or omissions on the part of any of the other parties in the operation
of their respective businesses or the performance of their services.  Without
specific authorization in writing no party shall have the power to obligate or
bind the other parties in any manner.


11.           INJUNCTIVE RELIEF


11.1         Without intending to limit the remedies available to any party,
each party acknowledges that damages at law would be an insufficient remedy to
any other party in view of the irreparable harm which may be suffered if such
party violates the terms of Sections 4, 5, or 6 hereof and agrees that such
other party may apply for injunctive relief in any court of competent
jurisdiction specifically to enforce any such covenants upon the breach or
threatened breach of any such provisions, or otherwise specifically to enforce
any such covenants.


12.           GENERAL


12.1         Entire Agreement.  This agreement constitutes the entire agreement
between the parties relating to the subject matter herein contained.  Except as
otherwise expressly provided herein, this agreement may not be amended, modified
or expanded without the written consent of both parties.


12.2         Headings; Interpretation.  All headings and titles in this
agreement and the division of this agreement into Articles, sections, paragraphs
and subparagraphs are for the convenience of reference only and shall not affect
the construction or interpretation of this agreement.  Words importing the
singular number shall include the plural and vice versa.  Words importing one
gender shall include the other gender.  Words importing persons include
corporations, associations, firms, partnerships and other bodies.

 
-13-

--------------------------------------------------------------------------------

 

12.3         Severability.  If any provision of this agreement is determined to
be unenforceable or invalid for any reason whatsoever, in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part thereof and all other provisions shall continue
in full force and effect.


12.4         No Waiver.  The waiver of any right herein set forth by either
party applies only as to the right specifically waived and shall not be
construed as a waiver of the same right at a future time or as a waiver of any
other right of an identical or substantially similar nature herein provided.


12.5         Governing Law.  This agreement and all the terms hereof shall be
governed by and construed in accordance with the laws of the Province of Ontario
and the laws of Canada applicable therein, without regard to principles of
conflicts of law.  The parties to this agreement hereby irrevocably and
unconditionally attorn to the non-exclusive jurisdiction of the courts of the
Province of Ontario and all courts competent to hear appeals therefrom.


12.6         Assignment.  Neither this agreement nor any of the rights and
obligations of the parties hereunder shall be assignable by either party without
the prior written consent of the other party.  This agreement shall enure for
the benefit of and be binding upon the parties hereto, their respective
successors and permitted assigns.


12.7         Further Assurances.  Each party shall promptly, at the request of
the other from time to time, do all acts and things and execute and deliver all
such instruments as may reasonably be required in order to fully and completely
give effect to the provisions of this agreement.


12.8         Currency.  All references to dollar amounts herein or any other
money amounts are expressed in terms of lawful money of Canada; provided,
however, that any pricing information regarding TearLab’s Products is expressed
in U.S. Dollars unless expressly indicated to the contrary on the applicable
document containing pricing.


[Remainder of page intentionally left blank.]

 
-14-

--------------------------------------------------------------------------------

 

The parties have signed this agreement as of the date first written above.



 
AMO CANADA COMPANY
       
Per:
     
Name: Lorenzo Santini
   
Title: Country Manager, Canada
   
I have authority to bind the Corporation
             
TEARLAB CORPORATION
             
Per:
     
Name: Elias Vamvakas
   
Title: CEO
   
I have authority to bind the Corporation
             
SCIENCE WITH VISION INC.
             
Per:
     
Name: Alan Peck
   
Title: CFO
   
I have authority to bind the Corporation


 
 

--------------------------------------------------------------------------------

 

Schedule A


Products


TearLab Products




Product Name
 
Product Code
 
Product Description
         
TearLab Osmolarity System - NAD Kit - Test Cards, High Controls
 
100006-NA-0002
 
The North American TearLab Osmolarity System Kit includes the TearLab Reader;
Two TearLab individually boxed Pens with magnetic sleeves, Instructions for Use,
and a set of adhesive identification labels; Set of (2) Electronic Check Cards
with Instructions for Use; TearLab User Manual; TearLab Quick Reference Guides;
Power Supply; Power Cord; Two boxes of individually packaged test cards (42 per
box); One box of High Control Solutions (20 ampoules).
         
AMO Products
                 
Blink Moisturizing Lubricant Eye Drops
 
93626EC
 
Lubricant Eye Drop for Mild – Moderate dry eye relief

 
 

--------------------------------------------------------------------------------